  Case: 4:20-cv-01283-SRW Doc. #: 7 Filed: 11/05/20 Page: 1 of 3 PageID #: 60




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 FELICIA R. WILLIAMS,                              )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:20-CV-1283-SRW
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                 Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. On October 2, 2020, the Court

ordered Plaintiff to show cause why this action should not be dismissed for lack of subject matter

jurisdiction. No response has been received and the time for doing so has passed. Therefore, for

the reasons discussed below, the Court will dismiss Plaintiff’s amended complaint without

prejudice for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       Self-represented plaintiff Felicia R. Williams commenced this civil action on September

18, 2020 against the United States of America by filing a form complaint for the United States

Court of Federal Claims. ECF No. 1. On September 21, 2020, this Court found the complaint to

be defective for the reason that it was drafted using a form not designated for the United States

District Court for the Eastern District of Missouri. ECF No. 4. Plaintiff was instructed to submit

an amended pleading, which she submitted on September 30, 2020. ECF No. 5.

       This Court reviewed Plaintiff’s amended complaint on October 2, 2020. ECF No. 6.

Plaintiff’s amended complaint alleges she was permanently injured from the administration of a

flu shot by her primary care physician. ECF No. 5 at 4. She seeks $60,000 in damages. Id. The

Court construed her claim to be brought pursuant to the National Vaccine Injury Compensation
  Case: 4:20-cv-01283-SRW Doc. #: 7 Filed: 11/05/20 Page: 2 of 3 PageID #: 61




Program (VICP), a federal program created to compensate people who may have been injured by

certain vaccines, which requires plaintiffs to first file their action in the Court of Federal Claims.

ECF No. 6 at 4 (citing 42 U.S.C. § 300aa-12(a) (“The United States Court of Federal Claims and

the United States Court of Federal Claims special masters shall, in accordance with this section,

have jurisdiction over proceedings to determine if a petitioner under section 300aa-11 of

this title is entitled to compensation under the Program and the amount of such

compensation”)). The Court, therefore, directed Plaintiff to Show Cause as to why this action

should not be dismissed for lack of subject matter jurisdiction. The Court cautioned Plaintiff that

her failure to timely comply with the Order could result in the dismissal of his case without

further notice. Plaintiff’s response was due on October 23, 2020.

       To date, plaintiff has neither responded to the Court’s order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, she was cautioned her case

would be dismissed if she failed to timely comply, and she was given ample time to comply.

The Court will therefore dismiss this action, without prejudice, for lack of subject matter

jurisdiction and due to Plaintiff’s failure to comply with the Court’s October 2, 2020 Order and

her failure to prosecute her case. See Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co.,

370 U.S. 626, 630-31 (1962) (the authority of a court to dismiss sua sponte for lack of

prosecution is inherent power governed “by the control necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases”); Brown v.

Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district court has the power to dismiss an action for

the plaintiff’s failure to comply with any court order).




                                                  2
  Case: 4:20-cv-01283-SRW Doc. #: 7 Filed: 11/05/20 Page: 3 of 3 PageID #: 62




       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). A separate order of dismissal will be

entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 5th day of November, 2020.




                                                  E. RICHARD WEBBER
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
